NUMBER 13-13-00338-CR

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

LAURA DAY A/K/A LAURA
SYRING A/K/A LAURA LEE
BUSH A/K/A LAURA LEE
MARSDEN A/K/A LAURA
LEE FEIST,                                                             Appellant,

                                        v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 214th District Court
                   of Nueces County, Texas.
____________________________________________________________

                       ORDER ABATING APPEAL
    Before Chief Justice Valdez and Justices Perkes and Longoria
                          Order Per Curiam

      Appellant, Laura Day a/k/a Laura Syring a/k/a Laura Lee Bush a/k/a Laura Lee

Marsden a/k/a Laura Lee Feist, proceeding pro se, has filed several motions with the
Court: (1) a motion to abate appeal; (2) motion to dismiss her court-appointed appellate

counsel; (3) motion to waive live admonishment hearing, or in the alternative, to conduct

an admonishment hearing by telecommunication or video conference; and (4) a motion

to proceed pro se and strike the brief filed by appointed appellate counsel on her behalf.

In short, appellant seeks to dismiss her court-appointed counsel and to proceed pro se

for purposes of this appeal. Appellant’s court-appointed counsel has also filed a motion

for extension of time to file the brief in this matter. Appellant’s appointed counsel’s brief

in this matter was due on June 30, 2014, but was not filed until July 14, 2014. As a

preliminary matter, the Court GRANTS the motion and the appellant’s brief is now duly

filed with the Court.

       The Court, having considered appellant's pro se motions and the appellant's

apparent desire to proceed on appeal without the benefit of counsel, is of the opinion that

the appeal should be abated in accordance with Hubbard v. State, 739 S.W.2d 341 (Tex.

Crim. App. 1987).       The trial court is ordered to immediately conduct a hearing to

determine if appellant desires to proceed pro se. The trial court is required to make the

appellant aware of the dangers and disadvantages of self-representation and to develop

evidence as to whether appellant's apparent decision to relinquish the obvious benefits

associated with having appointed appellate counsel and to proceed pro se is knowingly

and intelligently made. The trial court is further ordered to make appropriate findings and

recommendations and forward a transcription of the hearing to this Court within 15 days

from the date of this order. If the trial court finds that appellant knowingly and intelligently

waives her right to counsel in compliance with TEX. CODE CRIM. PROC. art. 1.051(g), then

                                               2
the trial court shall make a copy of the clerk’s record and reporter’s record available to

the appellant so that she can file her brief. Appellant’s brief shall be filed thirty days from

the date she receives the record.

       Accordingly, appellant’s motion to abate is GRANTED to the extent that we are

hereby abating the appeal for the purposes described in this order. Appellant’s motion

to waive live admonishment hearing or, in the alternative, to conduct an admonishment

hearing by telecommunication or video conference, is DENIED. Appellant’s motions to

dismiss her counsel and strike the brief filed on her behalf, and to proceed on appeal pro

se, will be CARRIED WITH THE CASE pending receipt and review of the trial court’s

findings and conclusions on remand.

       The appeal is ordered ABATED.


                                                   PER CURIAM



Delivered and filed the
30th day of July, 2014.




                                              3